Per Curiam.
The judgment below is affirmed. Reynolds v. Sims, 377 U. S. 533. The case is remanded for further proceedings, with respect to relief, consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds.
Mr. Justice Clark would affirm the judgment on the basis of his opinion in Reynolds v. Sims, 377 U. S. 533, 587.
Mr. Justice Stewart would affirm the judgment insofar as it holds that Connecticut’s system of legislative apportionment violates the Equal Protection Clause.
Mr. Justice Harlan dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U. S. 533, 589.